TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00597-CV


                                        C. S. F., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee



            FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY,
     NO. D-1-FM-13-002917, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellant C. S. F. filed her notice of appeal on September 23, 2014.           The

appellate record was complete October 1, 2014, making appellant=s brief due October 21, 2014.

To date, appellant=s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order counsel to file appellant=s brief no later

than November 13, 2014. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on October 29, 2014.



Before Justices Puryear, Pemberton and Field